       Case 1:18-cr-00216-DAD-BAM Document 43 Filed 07/07/20 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     CHRISTIAN URIEL GARCIA ANDRADE
5
6
                             IN THE UNITED STATES DISTRICT COURT
7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
     UNITED STATES OF AMERICA,                  Case No. 1:18-cr-000216-DAD-BAM
10
                    Plaintiff,                  STIPULATION CONTINUING
11                                              SENTENCING; ORDER
          vs.
12
   CHRISTIAN URIEL GARCIA
13 ANDRADE                                      DATE: August 10, 2020
                                                TIME: 10:00 a.m.
14                  Defendant.                  JUDGE: Hon. DALE A. DROZD
15
16         IT IS HEREBY STIPULATED by the parties through their respective counsel that the
17 sentencing hearing now set for July 13, 2020 may be continued to August 10, 2020.
18         The defense proposes this stipulation in order to obtain and file documents in support of its
19 sentencing position.
20
21                                               Respectfully submitted,
22
23 Dated: July 7, 2020                           /s/ Victor M. Chavez
                                                 VICTOR M. CHAVEZ
24                                               Attorney for Defendant
                                                 CHRISTIAN URIEL GARCIA ANDRADE
25
26 Dated: July 7, 2020                           /s/ Justin J. Gilio
                                                 JUSTIN J. GILIO
27                                               Assistant U.S. Attorney for Plaintiff
28
         Case 1:18-cr-00216-DAD-BAM Document 43 Filed 07/07/20 Page 2 of 2


1                                                     ORDER

2            The sentencing hearing scheduled for July 13, 2020 is continued to August 10, 2020 at

3    10:00 a.m. in Courtroom 5.

4
     IT IS SO ORDERED.
5
6        Dated:     July 7, 2020
                                                        UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
     Garcia Andrade- Stipulation and Proposed Order
